DLD-252                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 11-2781
                                      ___________

                            In re: SOHAIL CHAUDHRY,
                                                    Petitioner
                      ____________________________________

                      On a Petition for Writ of Mandamus from the
                       United States District Court of New Jersey
                       (Related to D.N.J. Civ. No. 10-cv-03119)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                    July 28, 2011

          Before: FISHER, BARRY and VAN ANTWERPEN, Circuit Judges.

                                (Filed: August 9, 2011 )
                                       _________

                                       OPINION
                                       _________

PER CURIAM

      Sohail Chaudhry filed this pro se mandamus petition pursuant to 28 U.S.C.

§ 1651, seeking an order that the United States District Court of New Jersey be

compelled to rule on his pending § 2255 motion. For the reasons that follow, we will

deny the mandamus petition without prejudice.

      Mandamus is a drastic remedy available only in the most extraordinary of

circumstances. See In re Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir.
2005). A mandamus petitioner must establish that he has “no other adequate means” to

obtain the requested relief, and that he has a “clear and indisputable” right to issuance of

the writ. Madden v. Myers, 102 F.3d 74, 79 (3d Cir. 1996).

       As a general rule, the manner in which a court disposes of cases on its docket is

within its discretion. See In re Fine Paper Antitrust Litig., 685 F.2d 810, 817 (3d Cir.

1982). Indeed, given the discretionary nature of docket management, there can be no

“clear and indisputable” right to have the district court handle a case on its docket in a

certain manner. See Allied Chem. Corp. v. Daiflon, Inc., 449 U.S. 33, 36 (1980).

Nonetheless, mandamus may be warranted where a district court’s delay “is tantamount

to a failure to exercise jurisdiction.” See Madden, 102 F.3d at 79.

       This case, however, does not present such a situation. Chaudhry filed his § 2255

motion in June 2010. Through April 2011, the District Court has routinely exercised

jurisdiction by ruling on various procedural motions filed by Chaudhry. The complained-

of three-month delay in the disposition of Chaudhry’s § 2255 motion “does not yet rise to

the level of a denial of due process.” Id.

       Accordingly, we will deny Chaudhry’s mandamus petition without prejudice.




                                              2